Citation Nr: 0010216	
Decision Date: 04/17/00    Archive Date: 04/28/00

DOCKET NO.  98-17 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD


B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from June 1942 to 
October 1945.
This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied service connection for PTSD.  The 
veteran timely perfected an appeal of this matter to the 
Board.


REMAND

In October 1996, the RO denied a claim of entitlement to 
service connection for PTSD and notified the veteran of its 
determination.  Subsequent to the veteran's notice of 
disagreement with the RO's determination, a Statement of the 
Case (SOC) was issued in November 1996.  A Substantive Appeal 
was received from the veteran in June 1998.  The RO informed 
the veteran that his claim had not been perfected because his 
Substantive Appeal was not received within one year after the 
October 1996 rating action; therefore, that rating decision 
became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104 (a), 20.302, 20.1103 (1999).  Accordingly, this 
appeal is subject to review on a new and material evidentiary 
basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Consideration 
of the claim on that basis (and provision of the governing 
laws and regulations) should be accomplished by the RO, in 
the first instance, to avoid any prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Review of the record also reveals an apparent outstanding 
hearing request.  In a November 1998 letter signed by an 
employee of the American Legion (the veteran's accredited 
representative since 1996) a hearing before a hearing officer 
at the RO was requested on behalf of the veteran.  However, 
there is no record that the RO has scheduled such a hearing, 
or indication that the hearing request has been withdrawn.  
Under these circumstances, the requested hearing must be 
scheduled.  See 38 C.F.R. § 20.700(a).  

Finally, the Board notes that, in September 1999, the Board 
granted the veteran's motion for submission of additional 
evidence in support of his claim.  That evidence was 
submitted with a waiver of RO jurisdiction, permitting the 
Board to consider the evidence in the first instance.  
Additional motions for the submission of additional evidence 
were submitted in November 1999, and in February and March 
2000, also with waivers of RO jurisdiction.  The Board has 
not yet ruled upont the two most recent motions.  However, 
because this matter is being remanded, and the actions 
requested include readjudication of the veteran's claim by 
the RO, the Board finds that, for the sake of efficiency, the 
RO should consider all additional evidence submitted since 
the October 1998 Statement of the Case in adjudicating the 
claim.  

Accordingly, this case is hereby REMANDED to the (RO) for the 
following action:

1.  The RO should schedule the veteran 
for a hearing before a hearing officer at 
the RO.  Unless the veteran (or his 
representative) indicates, preferably, in 
a signed writing, that a hearing is no 
longer desired, the hearing should be 
held and transcript of that hearing 
associated with the claims file.

2.  Regardless of whether a hearing is 
held, the RO should adjudicate the issue 
of whether new and material evidence has 
been presented to reopen a claim for 
service connection for PTSD in light of 
all pertinent evidence of record (to 
include evidence submitted, directly to 
the Board and otherwise, since the 
issuance of the October 1998 SOC) and all 
pertinent legal authority.

3.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, an appropriate Supplemental 
Statement of the Case (to include 
citation to, and discussion of, the laws 
and regulations governing finality and 
reopening of previously disallowed 
claims) should be issued and the veteran 
and his representative provided with an 
opportunity to respond before the case is 
returned to the Board for further 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 4 -


